Case: 12-30023     Document: 00511978163         Page: 1     Date Filed: 09/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 7, 2012
                                     No. 12-30023
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES CLINTON MCCORVEY, JR.,

                                                  Petitioner - Appellant

v.

J. P. YOUNG,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CV-782


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        Proceeding pro se and in forma pauperis, James Clinton McCorvey, Jr.,
federal prisoner # 06261-017, contests the lack-of-jurisdiction dismissal of his 28
U.S.C. § 2241 petition, which challenges his sentence under the Armed Career
Criminal Act (ACCA) for his federal convictions for possession, with intent to
distribute, cocaine and possession of a firearm by a convicted felon. McCorvey’s
sentence was enhanced under the ACCA, based on a prior drug offense and prior
Florida convictions for felony battery and battery on a law enforcement officer.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-30023    Document: 00511978163     Page: 2   Date Filed: 09/07/2012

                                 No. 12-30023

McCorvey contends the ACCA enhancement is inapplicable because the Supreme
Court decided, after he was sentenced, that a prior battery conviction under
Florida law is not a “violent felony” under the ACCA. Johnson v. United States,
130 S. Ct. 1265 (2010).
      Regarding denial of a § 2241 petition, a district court’s legal conclusions
are reviewed de novo. Padilla v. United States, 416 F.3d 424, 425 (5th Cir.
2005). McCorvey’s contention that his “actual-innocence” claim is cognizable in
a § 2241 petition, by operation of 28 U.S.C. § 2255’s “savings clause”, is
foreclosed by Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000), which held:
petitioner’s claim he is actually innocent of being a career offender is not the
type of contention that warrants review under § 2241 because petitioner is not
asserting he is actually innocent of the underlying crime for which he was
convicted.
      AFFIRMED.




                                       2